UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7437



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDRE MANIGAULT,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-95-488; CA-00-2335)


Submitted:   January 28, 2005              Decided:   March 1, 2005


Before WILKINSON, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andre Manigault, Appellant Pro Se. Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Andre Manigault seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).     An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).                 A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                              28 U.S.C.

§   2253(c)(2)     (2000).      A    prisoner    satisfies        this    standard     by

demonstrating       that   reasonable      jurists       would      find       that   his

constitutional      claims     are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Manigault has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are     adequately    presented          in   the

materials      before   the    court    and     argument    would        not    aid   the

decisional process.



                                                                               DISMISSED




                                       - 2 -